Name: Commission Regulation (EEC) No 3699/81 of 23 December 1981 waiving a provision in Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369/32 Official Journal of the European Communities 24. 12. 81 COMMISSION REGULATION (EEC) No 3699/81 of 23 December 1981 waiving a provision in Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds sible for supervision to speed up some monitoring operations ; Whereas the said measures should apply only to a period necessary for assessment of their effectiveness ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 27 (5) thereof, Whereas Article 10 ( 1 ) of Commission Regulation (EEC) No 1 204/72 (3), as last amended by Regulation (EEC) No 3325/81 (4), lays down that, except in cases of force majeure, the ID part of the certificate is to make it obligatory to process the identified quantity within a period of 270 days after its day of issue ; Whereas, in a normal market situation , it has been found that that time limit is not fully used ; whereas that time limit may also encourage speculative opera ­ tions ; whereas it is appropriate, in order to comply with the practices adopted by industries in respect of the time limit between placing under control and milling of the seeds, to reduce the said time limit to 60 days ; whereas shortening the time limit in this way will also make it possible for the agencies respon ­ Notwithstanding the first subparagraph of Article 10 ( 1 ) of Regulation (EEC) No 1204/72, for seeds placed under control at the oil mill between 1 January and 30 June 1982, except in cases of force majeure, the ID part of the certificate shall make it obligatory to process the identified quantity within a period of 60 days after its day of issue . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 360, 31 . 12. 1980, p . 16 . ( ») OJ No L 133, 10 . 6 . 1972, p . 1 . b) OJ No L 334, 21 . 11 . 1981 , p . 30 .